Press Release For Further Information Contact: INVESTORS: MEDIA: Chris Hall Karen Rugen (717) 214-8834 (717) 730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID REPORTS THIRD QUARTER FISCAL 2010 RESULTS ● Third Quarter Net Loss of $.10 per Diluted Share Compared to Net Loss of $.30 per Diluted Share in Prior Third Quarter ● Adjusted EBITDA of $254.2 Million Compared to Adjusted EBITDA of $259.6 Million in Prior Year Third Quarter ● Continued Strong Liquidity of $903.2 Million at Quarter End ● Continued Significant Reduction in SG&A Year Over Year ● Rite Aid Narrows Fiscal 2010 Outlook ● Rite Aid Extends Term of Pharmaceutical Supply Agreement with McKesson Corp. CAMP HILL, PA (December 17, 2009) – Rite Aid Corporation (NYSE: RAD) today reported revenues of $6.4 billion and a net loss of $83.9 million or $.10 per diluted share for its fiscal quarter ended November 28, 2009.Adjusted EBITDA was $254.2 million or 4.0 percent of revenues. Third Quarter Highlights ● Both pharmacy same store sales and the number of prescriptions filled continued to increase by0.4 percent and 1.5 percent, respectively.A 227 basis point increase in generic dispensing year over year negatively impacted sales. ● Significant reduction in selling, general and administrative expenses as a percent of sales continued with SG&A 119 basis points lower than last year’s third quarter. ● FIFO inventory was $268.8 million lower year over year. ● Liquidity remained strong with a total of $903.2 million of availability from the company's credit facility and invested cash. - MORE - Rite Aid FY 2ress Release – page 2 “Our results demonstrate the significant progress we’ve made to strengthen our company since last year’s third quarter.Liquidity at the end of the quarter more than doubled, and we’ve refinanced all of our 2010 debt maturities to give more time for our growth initiatives to work,” said Mary Sammons, Rite Aid chairman and CEO.“Congratulations to our team for the great job they did once again growing prescriptions, reducing expenses and controlling inventory, which helped offset difficult front end sales in this tough retail economy and continued pressure on pharmacy margins.” Third Quarter Summary Revenues for the 13-week quarter were $6.35 billion versus revenues of $6.47 billion in the prior-year third quarter.Revenues declined 1.8 percent, primarily as a result of store closings and a decline in front-end same store sales. Same store sales for the quarter decreased 0.5 percent over the prior 13-week third quarter consisting of a 2.5 per cent decrease on the front end and a 0.4 percent increase in pharmacy.The number of prescriptions filled increased 1.5 percent.Prescription sales accounted for 68.6 percent of total drugstore sales, and third party prescription revenue was 96.2 percent of pharmacy sales. Net loss for the quarter was $83.9 million or $.10 per diluted share compared to last year’s third quarter net loss of $243.1 million or $.30 per diluted share.Lower charges related to store closings and impairment, lower LIFO expense and the absence of a tax valuation allowance in this year’s third quarter contributed to the decrease in net loss. Adjusted EBITDA was $254.2 million or 4.0 percent of revenues compared to $259.6 million or 4.0 percent of revenues for the like period last year.Improvement in SG&A offset most of the decrease in gross profit caused by the decline in sales and gross margin rate.As previously disclosed, adjusted EBITDA for the prior year third quarter reflects a $7.6 million reclassification of accounts receivable securitization fees as interest expense to make it comparable to the current period. In the third quarter, the company opened 3 stores, relocated 13 stores, remodeled 3 stores and closed 14 stores. Stores in operation at the end of the third quarter totaled 4,801. Other Events During the Quarter As previously announced, in October Rite Aid refinanced its first and second lien accounts receivable securitization facilities due September 2010, completing the refinancing of all of its September 2010 debt maturities.The company now has no major debt maturities until September 2012. Subsequent Events On December 10, 2009 Rite Aid entered into an extension of its pharmaceutical supply agreement with McKesson Corporation. McKesson will continue to supply Rite Aid with primarily all of its branded drugs, some of its generic drugs and specialty pharmaceuticals until April 1, - MORE - Rite Aid FY 2ress Release - page 3 Rite Aid Narrows Fiscal 2010 Outlook With only the fourth quarter of fiscal 2010 left to report, we have narrowed our fiscal 2010 guidance for total sales, same store sales, adjusted EBITDA and net loss and reduced our guidance for capital expenditures.We continue to expect total sales to be between $25.6 billion and $25.9 billion.Same stores sales are expected to range from a decrease of 1.0 percent to an increase of 0.5 percent over fiscal 2009.Adjusted EBITDA (which is reconciled to net loss on the attached table) is expected to be between $925 million and $975 million.Net loss is now expected to be between $413 million and $542 million or a loss per diluted share of $.50 to $.66.Capital expenditures are expected to be $220 million. Conference Call Broadcast Rite Aid will hold an analyst call at 8:30 a.m. Eastern Time today with remarks by Rite Aid's management team.The call will be simulcast via the internet and can be accessed through the websites www.riteaid.comin the conference call section of investor information and www.StreetEvents.com.Slides related to materials discussed on the call will be available on both sites. A playback of the call will be available on both sites starting at 12 p.m. Eastern Time today.A playback of the call will also be available by telephone for 48 hours beginning at 12 p.m. Eastern Time today until 11:59 p.m. Eastern Time on December 19.The playback number is 1-800-642-1687 from within the U.S. and Canada or 1-706-645-9291 from outside the U.S. and Canada with the eight-digit reservation number Rite Aid Corporation is one of the nation’s leading drugstore chains with more than 4,800 stores in 31 states and the District of Columbia and fiscal 2009 annual revenues of more than $26.3 billion.Information about Rite Aid, including corporate background and press releases, is available through the company’s website at www.riteaid.com. This press release contains forward-looking statements, including guidance, which are subject to certain risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the forward-looking statements. Factors that could cause actual results to differ materially from those expressed or implied in such forward-looking statements include our high level of indebtedness, our ability to make interest and principal payments on our debt and satisfy the other covenants contained in our senior secured credit facility and other debt agreements; general economic conditions, inflation and interest rate movements; our ability to improve the operating performance of our stores in accordance with our long term strategy, our ability to realize same store sales growth; our ability to hire and retain pharmacists and other store personnel; the efforts of private and public third-party payors to reduce prescription drug reimbursements and encourage mail order; competitive pricing pressures, including aggressive promotional activity from our competitors; decisions to close additional stores and distribution centers, which could result in further charges to our operating statement; our ability to manage expenses; our ability to realize the benefits from actions to further reduce costs and investment in working capital; continued consolidation of the drugstore industry; changes in state or federal legislation or regulations and the outcome of lawsuits and governmental investigations. Consequently, all of the forward-looking statements made in this press release, including our guidance, are qualified by these and other factors, risks and uncertainties.
